Citation Nr: 0207365	
Decision Date: 07/08/02    Archive Date: 07/17/02	

DOCKET NO.  99-16 439	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by right knee pain.

2.  Entitlement to service connection for a disorder 
characterized by left knee pain.

3.  Entitlement to service connection for "shin splints."

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to June 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  A chronic right knee disorder is shown to have been 
present during the veteran's period of active military 
service.

2.  A chronic left knee disorder is shown to have been 
present during the veteran's period of active military 
service.

3.  Chronic "shin splints" are not shown to have been present 
in service or at any time thereafter.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).

2.  A chronic left knee disorder was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).

3.  Chronic "shin splints" were not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background


During the course of outpatient treatment in October 1992, 
the veteran stated that, approximately three weeks earlier, 
he had been on a "road march" and injured his right knee.  
According to the veteran, since that incident, on those 
occasions when he would run or go on a "road march," he would 
experience knee pain.  The veteran additionally stated that, 
while running, the pain in his knee became so severe that he 
found it necessary to stop.

On physical examination, the veteran experienced pain on 
weight-bearing.  There was no evidence of swelling or 
hematoma, nor was there any ecchymosis.  Examination of the 
veteran was difficult due to pain.  At the time of 
examination, both the drawer and McMurray's signs were 
negative.  The clinical assessment was tendinitis and overuse 
syndrome.

The following day, the veteran complained of sharp pain in 
his right lower leg of four days' duration.  Reportedly, the 
veteran had been on a "ruck run," during which the pain 
began.

On physical examination, there was no clicking, popping, 
locking, or "give-way" of the veteran's knee.  Nor was there 
any edema, or any valgus/varus.  There was a full range of 
motion of the veteran's knee and hip, and the drawer test was 
negative.  Both Lachman's and McMurray's tests were negative, 
though there was some evidence of joint-line tenderness.  The 
clinical assessment was transverse ligament strain.

In November 1992, the veteran was seen for pain in his right 
lower leg.  At the time of evaluation, the veteran complained 
of popping and pain when walking, and when going up and down 
stairs.  When further questioned, the veteran denied any 
locking of his knee.  He did, however, complain of a giving 
way of his knee.  According to the veteran, he had 
experienced knee problems for approximately two weeks.  The 
veteran gave no history of injury to his right lower leg, and 
stated that, though he had been seen two weeks earlier, his 
pain had persisted.

On physical examination, there was no evidence of deformity 
of the posterior tibia of the right leg.  Examination was 
positive for swelling and redness, and McMurray's test was 
similarly positive.  There was no swelling, or any 
valgus/varus, nor was there any evidence of quadriceps 
atrophy.  The clinical assessment was medial anterior tibial 
leg pain.

Radiographic studies of the veteran's right knee conducted in 
November 1992 showed no evidence of fracture or dislocation.  
The joint spaces were well maintained, and there was no 
evidence of any loose body or joint effusion.  The clinical 
assessment was normal study.

In early November 1992, the veteran was seen for follow-up of 
tendinitis of the right knee.  At the time of evaluation, the 
veteran stated that the swelling he had experienced at the 
time of his original injury had "gone down," but that his 
pain was "still very great."  On physical examination, there 
was evidence of tenderness and swelling, as well as a 
positive McMurray's test.  Heel-to-toe evaluation was 
positive, as was evaluation for loss of strength.  The 
clinical assessment was tendinitis "LRAEE;" and anterior 
tibial tendinitis.

In early December 1992, the veteran was seen for evaluation 
of a possible stress fracture of the right tibia.  At the 
time of evaluation, the veteran complained of pain in his 
right leg following a road march.  Additionally noted was a 
"questionable" shin splint.

In early March 1993, the veteran was seen for a complaint of 
shin splints in both legs of two months' duration.  The 
veteran additionally complained of tenderness, accompanied by 
slight swelling following running.  On physical examination, 
there was evidence of point tenderness at the posterior end 
of the veteran's tibia.  Toe raises were negative, though 
accompanied by tenderness.  There was no evidence of 
ecchymosis or edema, or of any discoloration, though there 
was evidence of swelling.  The clinical assessment was 
overuse syndrome.

At the time of a service medical examination in August 1993, 
the veteran gave a history of leg cramps.  A physical 
examination of the veteran's lower extremities conducted at 
that time was within normal limits, and no pertinent 
diagnosis was noted.

In late July 1995, the veteran was seen for left knee pain of 
three weeks' duration.  At the time of evaluation, the 
veteran gave no history of any previous trauma to his knee.  
The veteran did, however, state that his knee would at times 
"give way."  When further questioned, the veteran stated that 
he experienced no pain without weight-bearing, and that he 
had injured his knee "during basketball."

On physical examination, there was some tenderness to 
palpation on the lower part of the veteran's kneecap, though 
with no discoloration, and no tenderness over the 
medial/lateral collateral ligaments.  There was positive 
tenderness on patellar shifting, though with no evidence of 
ligamentous instability on lateral medial stress.  The drawer 
test was negative, and range of motion of the veteran's knee 
was full.  The clinical assessment was retropatellar 
syndrome.

In late August 1995, the veteran was seen for follow-up of 
his left knee.  At the time of evaluation, the veteran stated 
that his knee still "gave way," and that he continued to 
experience pain when his knee was flexed "all the way."  On 
physical examination, there was tenderness and pain on 
palpation of the proximal patellar tendon and the distal 
kneecap.  There was no evidence of edema or ecchymosis, and 
both the medial and lateral ligaments were stable.  At the 
time of evaluation, the drawer test and McMurray's sign were 
negative.  The clinical assessment was retropatellar pain 
syndrome.

During the course of physical therapy in mid-September 1995, 
the veteran complained of left knee pain which had been 
increasing over the course of the past four weeks.  According 
to the veteran, his initial injury had occurred four months 
earlier, at which time he had hyperextended his knee playing 
football.  The veteran stated that, at the time of that 
incident, his knee immediately swelled.  Various activities 
which aggravated his knee consisted of flexion, squatting, 
running, and going up and down stairs.  When further 
questioned, the veteran stated that his knee sometimes "gave 
way" in the morning when he stepped out of bed.

On physical examination, the veteran displayed a normal gait, 
posture, and range of motion.  The clinical assessment was 
retropatellar pain syndrome, with patellar tendinitis on the 
left.

In late November 1995, the veteran was seen for a complaint 
of pain in both knees of one month's duration.  According to 
the veteran, his left knee had a history of swelling and 
giving way.  When further questioned, the veteran stated that 
his knees hurt when climbing stairs, and when squatting.  He 
additionally complained of pain when his knees were fully 
flexed.  The veteran stated that his knees would "stiffen up" 
while driving, and that he had injured his left knee while 
playing football.  According to the veteran, his right knee 
pain had begun approximately one month earlier.

On physical examination, the veteran displayed a normal gait, 
though with positive edema of the distal patella.  There was 
no evidence of ecchymosis, though there was some tenderness 
to palpation at the proximal and distal patella.  Both of the 
veteran's knees displayed a positive grinding test, though 
with a negative drawer sign, and negative valgus/varus.  
Range of motion of both of the veteran's knees was within 
normal limits.  The clinical assessment was retropatellar 
pain syndrome.

During the course of physical therapy in mid-December 1995, 
the veteran complained of bilateral knee pain and swelling.  
According to the veteran, his pain increased with overuse and 
stair climbing.  On physical examination, the veteran 
displayed an antalgic gait, with a positive tenderness to 
palpation of the bilateral lateral knees, and of the inferior 
right patella.  There was no evidence of swelling, and range 
of motion was within normal limits.  The clinical assessment 
was bilateral retropatellar pain syndrome.

During the course of outpatient treatment in early September 
1997, the veteran complained of right knee pain of 
approximately 2 1/2 years' duration.  According to the 
veteran, he had previously been seen for patellofemoral pain 
syndrome.  On physical examination, the veteran's right knee 
showed no evidence of edema, erythema, or ecchymosis.  There 
was a full range of motion of the veteran's knee, without 
pain, and with no tenderness to palpation.  No effusion was 
present, and tests of varus and valgus were negative.  The 
clinical assessment was right retropatellar pain syndrome.

In October 1997, the veteran was once again seen for right 
knee pain.  At the time of evaluation, the veteran gave a 
five-year history of right knee pain, reportedly diagnosed as 
retropatellar syndrome.  When further questioned, the veteran 
stated that he had undergone "multiple trials" of medication 
and physical therapy.  According to the veteran, his pain 
became worse when walking up and down stairs.  A squat 
maneuver additionally resulted in increased pain.

On physical examination, the veteran's right knee showed no 
evidence of swelling or tenderness to palpation.  Range of 
motion measurements showed flexion to 110 degrees, with full 
extension.  Varus stress was negative, as was valgus.  There 
was positive crepitus with flexion to 30-40 degrees, and the 
veteran was unable to "duck walk."  The clinical assessment 
was right anterior knee pain, posterior patellar pain 
syndrome.

During the course of a physical therapy screening evaluation 
in early December 1997, the veteran gave a history of 
swelling with excessive running.  He further stated that, 
while he experienced no true locking or giving way, his knee 
would buckle or "catch."  Reportedly, radiographic studies of 
the veteran's right knee conducted in September 1997 showed 
evidence of mild cortical thickening at the proximal tibial 
shaft in the area of the posteromedial aspect, most probably 
the result of old trauma.  Range of motion measurements were 
characterized by crepitus, somewhat worse on the right than 
the left.  Tests of strength were normal, without evidence of 
pain in either knee.  The veteran lacked 40 degrees from the 
neutral position on the left, and 30 degrees on the right.  
Ligament testing was normal, though with a slight laxity on 
varus/valgus stress bilaterally.  The clinical assessment was 
patellofemoral pain syndrome, worse on the right than the 
left.

On service separation examination in April 1998, the veteran 
gave a history of retropatellar pain syndrome.  A physical 
examination of the veteran's lower extremities conducted at 
that time was within normal limits, and no pertinent 
diagnosis was noted.

In late October 1998, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of pain in both knee joints since 1992.  When further 
questioned, the veteran stated that he had suffered a knee 
injury during physical training (in service), which had 
"caused ankle and knee sprains."  Additionally noted was a 
"stress fracture" from "road marching" in 1993, which had 
apparently healed, and caused no problem at the present time.

On physical examination, the veteran's posture and gait were 
within normal limits.  The pertinent diagnosis was chronic 
arthralgia of the knee joints.

On VA orthopedic examination in November 1998, the veteran 
stated that, while in service, he was in an "Airborne Unit," 
and experienced a "lot of trauma" to his lower extremities 
associated with parachute jumps.  The veteran gave a history 
of pain and grinding underneath the kneecaps of both knees, 
accompanied by a "chronic type" pain of varying severity.  
According to the veteran, he experienced swelling of his 
knees with any strenuous activity.  No giving way of either 
knee was noted, though the veteran's right knee was somewhat 
more symptomatic than the left.  When further questioned, the 
veteran stated that he had experienced "no problems" with 
shin splints since the time of his discharge, inasmuch as he 
no longer exercised.

On physical examination, the veteran moved about the 
examination room with an unremarkable gait pattern.  Range of 
motion was from 0 to 140 degrees bilaterally, with no pain.  
Slight patellofemoral crepitus was noted bilaterally, as was 
a positive patellar grind test.  At the time of the 
examination, no ligamentous (in)stability was in evidence.  
Nor was there any evidence of tenderness over either shin.  
Radiographic studies of the veteran's knees were within 
normal limits, with no evidence of any fractures, or foci of 
bone destruction.  The clinical impression was bilateral 
chondromalacia patella, with the veteran's right knee more 
symptomatic than his left knee; and healed shin splints of 
both lower extremities.


Analysis


The veteran in this case seeks service connection for 
bilateral knee disorders, as well as for "shin splints."  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001).

In the present case, while on various isolated occasions 
during the veteran's period of active military service, he 
received treatment for what was described at that time as 
"shin splints," those episodes were acute and transitory in 
nature, and resolved without residual disability.  As of the 
time of the veteran's service separation examination in April 
1998, there was no evidence of "shin splints" and no 
pertinent diagnosis was noted.

The Board observes that, on VA orthopedic examination in 
November 1998, shortly following the veteran's discharge, he 
indicated that he had experienced "no problems" with shin 
splints since the time of his discharge.  Physical 
examination of the veteran's lower extremities conducted at 
that time showed no evidence of tenderness over either shin, 
and a clinical assessment of "healed stress fractures."

Based on the above evidence, it is clear that the veteran 
does not suffer from chronic shin splints of either lower 
extremity.  Under such circumstances, and absent evidence of 
chronic disability, service connection for "shin splints" 
must be denied.

Turning to the issue of service connection for bilateral knee 
disorders, it is apparent that, on numerous occasions during 
the veteran's period of active military service, he received 
treatment for what was most often characterized as 
retropatellar pain syndrome of both knees.  While on service 
separation examination, the veteran's lower extremities 
(including his knees) were within normal limits, the veteran 
did at that time state that he had previously received a 
diagnosis of retropatellar pain syndrome.

The Board notes that, on VA general medical examination in 
October 1998, the veteran received a diagnosis of "chronic" 
arthralgia of both knee joints.  An orthopedic examination 
conducted in conjunction with that general medical 
examination showed evidence of patellofemoral crepitus, in 
addition to a positive patellar grind test, resulting in a 
diagnosis of bilateral chondromalacia patella, somewhat worse 
on the right than the left.

The Board observes that, at the time of the aforementioned VA 
orthopedic examination, the veteran stated that, while in 
service, he was in an "Airborne Unit," during the course of 
which he participated in a number of "parachute jumps," a 
fact born out by his DD Form 214.  Under such circumstances, 
and given the continuity of bilateral knee symptomatology 
present in this case, the Board is of the opinion that a 
grant of service connection is in order for the veteran's 
presenting right and left knee pathologies.


ORDER

Service connection for a chronic right knee disorder is 
granted.

Service connection for a chronic left knee disorder is 
granted.

Service connection for "shin splints" is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

